           3:20-cv-01730-JMC Date Filed 10/06/20 Entry Number 118                    Page 1 of 2
USCA4 Appeal: 20-2022  Doc: 52     Filed: 10/05/2020  Pg: 1 of 2




                                        Cite as: 592 U. S. ____ (2020)              1

                                         KAVANAUGH, J., concurring

                     SUPREME COURT OF THE UNITED STATES
                                                _________________

                                                 No. 20A55
                                                _________________


                     MARCI ANDINO, ET AL. v. KYLON MIDDLETON, ET AL.
                                       ON APPLICATION FOR STAY
                                              [October 5, 2020]

                        The application for stay presented to THE CHIEF JUSTICE
                     and by him referred to the Court is granted in part, and the
                     district court’s September 18, 2020 order granting a prelim-
                     inary injunction is stayed pending disposition of the appeal
                     in the United States Court of Appeals for the Fourth Circuit
                     and disposition of the petition for a writ of certiorari, if such
                     writ is timely sought. Should the petition for a writ of cer-
                     tiorari be denied, this stay shall terminate automatically.
                     In the event the petition for a writ of certiorari is granted,
                     the stay shall terminate upon the sending down of the judg-
                     ment of this Court.
                        The order is stayed except to the extent that any ballots
                     cast before this stay issues and received within two days of
                     this order may not be rejected for failing to comply with the
                     witness requirement.
                        JUSTICE THOMAS, JUSTICE ALITO, and JUSTICE GORSUCH
                     would grant the application in full.
                        JUSTICE KAVANAUGH, concurring in grant of application
                     for stay.
                        The District Court enjoined South Carolina’s witness re-
                     quirement for absentee ballots because the court disagreed
                     with the State’s decision to retain that requirement during
                     the COVID–19 pandemic. For two alternative and inde-
                     pendent reasons, I agree with this Court’s order staying in
                     part the District Court’s injunction.
                        First, the Constitution “principally entrusts the safety
           3:20-cv-01730-JMC Date Filed 10/06/20 Entry Number 118                   Page 2 of 2
USCA4 Appeal: 20-2022  Doc: 52     Filed: 10/05/2020  Pg: 2 of 2




                     2                   ANDINO v. MIDDLETON

                                         KAVANAUGH, J., concurring

                     and the health of the people to the politically accountable
                     officials of the States.” South Bay United Pentecostal
                     Church v. Newsom, 590 U. S. ___, ___ (2020) (ROBERTS,
                     C. J., concurring in denial of application for injunctive re-
                     lief) (slip op., at 2) (internal quotation marks and alteration
                     omitted). “When those officials ‘undertake[ ] to act in areas
                     fraught with medical and scientific uncertainties,’ their lat-
                     itude ‘must be especially broad.’ ” Ibid. (quoting Marshall
                     v. United States, 414 U. S. 417, 427 (1974); alteration in
                     original). It follows that a State legislature’s decision either
                     to keep or to make changes to election rules to address
                     COVID–19 ordinarily “should not be subject to second-
                     guessing by an ‘unelected federal judiciary,’ which lacks the
                     background, competence, and expertise to assess public
                     health and is not accountable to the people.” South Bay,
                     590 U. S., at ___ (slip op., at 2) (citing Garcia v. San Antonio
                     Metropolitan Transit Authority, 469 U. S. 528, 545 (1985)).
                     The District Court’s injunction contravened that principle.
                        Second, for many years, this Court has repeatedly em-
                     phasized that federal courts ordinarily should not alter
                     state election rules in the period close to an election. See
                     Purcell v. Gonzalez, 549 U. S. 1 (2006) (per curiam). By en-
                     joining South Carolina’s witness requirement shortly be-
                     fore the election, the District Court defied that principle
                     and this Court’s precedents. See ___ F. 3d ___, ___–___
                     (CA4 2020) (Wilkinson and Agee, JJ., dissenting from de-
                     nial of stay).
                        For those two alternative and independent reasons, I
                     agree with this Court’s order staying in part the District
                     Court’s injunction.
